DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered. Claims 1-18 and 20-21 remain pending in the application. The claims amendments have overcome the 35 USC 112 rejections.
Response to Amendment
Applicant's submission filed on 04/06/2022 has been entered. Claims 1-18 and 20-21 remain pending in the application. The claims amendments have overcome the 35 USC 112 rejections. New rejections have been made based upon applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub No. 2011/0237934) in the view of Frankel et al (US Pub No. 2015/0230690).
Regarding claim 1, Onishi teaches an apparatus, comprising: 
 a medical probe (figure 2, element 2, paragraph 0033), comprising a distal end configured to be inserted into an anatomical structure of a patient (paragraph 0045, the device is inserted into a target area), the distal end 5comprising a magnetic position sensor (figure 2, elements 13 and 14, paragraphs 0033 and 0036; e.g. “using magnetism is widely used as the position detection method”) and a sideview-looking ultrasound imager (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.), the medical probe defining a central longitudinal axis such that the medical probe is centered along the central longitudinal axis (paragraphs 0043-0044) the sideview-looking ultrasound imager being configured to transmit ultrasonic energy along a plane perpendicular to the central longitudinal axis (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.), such that the sideview-looking ultrasound imager is configured to provide ultrasonic imaging of anatomical regions positioned lateral and proximal to the distal end of the medical probe (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.)
  a trocar having a channel for insertion of the probe (figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ).
However, Onishi fails to explicitly teach the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis.
Frankel, in the same field of endeavor, teaches the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis (figure 1, paragraph 0069; the ultrasound transducer 110 is directed in a perpendicular or substantially perpendicular orientation relative to the axis of the elongated probe 106, such that non-axial ultrasound imaging is facilitated. However, the disclosed device may alternatively be provided with a ultrasound transducer that is positioned so as to be axially or substantially axially oriented with respect to the axis defined by elongated probe 106.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Frankel to provide a sideview-looking imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis. This modification will result in capturing non-axial ultrasound images as taught within Frankel in paragraph 0069. 


[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: arrow] 
    PNG
    media_image1.png
    672
    452
    media_image1.png
    Greyscale


 Regarding claim 2, Onishi teaches the apparatus according to claim 1, wherein the distal end further comprises a surgical device (paragraph 0043; e.g. “The ultrasound probe 2 and a biopsy device such as a biopsy needle as a biopsy treatment instrument for performing a biopsy can be inserted into the channel 19a”).

Regarding claim 3, Onishi teaches the apparatus according to claim 1, however, fails to explicitly teach wherein the distal end further comprises a forward-looking camera.
Frankel, in the same field of endeavor, teaches the distal end further comprises a forward-looking camera (paragraph 0125)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Frankel to provide a forward-looking camera. This modification will permit simultaneous conventional viewing as taught within Frankel in paragraph 0125. 

Regarding claim 4, Onishi teaches a system, comprising:
 a medical probe, comprising a distal end configured to be inserted into an anatomical structure of a patient (paragraph 0045, the device is inserted into a target area), the distal end 15comprising a magnetic position sensor (figure 2, elements 13 and 14, paragraphs 0033 and 0036; e.g. “using magnetism is widely used as the position detection method”); ”) and a sideview-looking ultrasound imager (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.), the medical probe defining a central longitudinal axis such that the medical probe is centered along the central longitudinal axis (paragraphs 0043-0044) the sideview-looking ultrasound imager being configured to transmit ultrasonic energy along a plane perpendicular to the central longitudinal axis (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.), such that the sideview-looking ultrasound imager is configured to provide ultrasonic imaging of anatomical regions positioned lateral and proximal to the distal end of the medical probe (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.)
  a trocar having a channel for insertion of the probe (figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ).
However, Onishi fails to explicitly teach the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis.
Frankel, in the same field of endeavor, teaches the sideview-looking ultrasound imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis (figure 1, paragraph 0069; the ultrasound transducer 110 is directed in a perpendicular or substantially perpendicular orientation relative to the axis of the elongated probe 106, such that non-axial ultrasound imaging is facilitated. However, the disclosed device may alternatively be provided with a ultrasound transducer that is positioned so as to be axially or substantially axially oriented with respect to the axis defined by elongated probe 106.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Frankel to provide a sideview-looking imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis. This modification will result in capturing non-axial ultrasound images as taught within Frankel in paragraph 0069. 


[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: arrow] 
    PNG
    media_image1.png
    672
    452
    media_image1.png
    Greyscale


Regarding claim 5, Onishi teaches the system according to claim 4, wherein the processor 5is further configured to, based on the registered images, present a path in the anatomical structure for advancing the distal end (paragraph 0140; range K as a biopsy range calculated from the range existing along at least a predetermined direction (running direction of the body cavity path) of the tumor as a target tissue for the biopsy is displayed superimposed on the virtual image). 

Regarding claim 8, Onishi teaches A method, comprising:
  15using a trocar having a channel for insertion of a probe (figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ).
 inserting into an anatomical structure of a patient a medical probe comprising a distal end comprising a magnetic position sensor (figure 2, elements 13 and 14, paragraphs 0033, 0036, and abstract; the endoscopic device can be inserted into any body cavity); and a sideview-looking ultrasound imager (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.),
in a processor (figure 5, element 27, paragraph 0049):
  20receiving a reference medical image of the anatomical structure of the patient (paragraph 0074, the operator acquires CT image data of the patient before the operation); 
receiving signals indicative of an estimated position of the magnetic position sensor in the anatomical structure of the patient (paragraph 0036; The position detection apparatus 8 can estimate the position of the position sensor 14 from the fluctuating magnetic field outputted from the antenna and the current value of the position sensor 14.) , and estimate a position of the magnetic position sensor based 25on the signals (paragraph (paragraph 0036; The position detection apparatus 8 can estimate the position of the position sensor 14 from the fluctuating magnetic field outputted from the antenna and the current value of the position sensor 14.);
  25receiving an ultrasound signal from the sideview-looking ultrasound imager, and generating a respective ultrasound image, the ultrasound image representing a portion of the anatomical structure of the patient (abstract; an ultrasound image of the cavity and the endoscopic device can be inserted into any body cavity and the brain is in the cranial cavity); ultrasound image; 15BIO6181USNP1based on the estimated position, registering the ultrasound image with the reference medical image (paragraphs 0049-0050; the virtual image creation unit combines images from the endoscope with images from the CT scan); 
and presenting the registered images to a user (paragraphs 0049-0050).
However, Onishi fails to explicitly teach that the procedure is performed in the brain of the patient.
Frankel, in the same field of endeavor, teaches procedure is performed in the brain of the patient (abstract).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Frankel to provide a probe configured to be inserted in a brain of a patient. This modification will result in diagnoses and navigation through the brain lab or stealth system as taught within Frankel in paragraph 0125. 

Regarding claim 9, Onishi teaches the method according to claim 8, and comprising, based 5on the registered images, presenting to a user a path in the anatomical structure for advancing the distal end (paragraph 0140; range K as a biopsy range calculated from the range existing along at least a predetermined direction (running direction of the body cavity path) of the tumor as a target tissue for the biopsy is displayed superimposed on the virtual image).

Regarding claim 12, Onishi teaches a medical probe, comprising a distal end configured to be inserted into an anatomical structure of a patient, the distal end 15comprising a magnetic position sensor (figure 2, elements 13 and 14, paragraph 0033 and 0036; e.g. “using magnetism is widely used as the position detection method”) and a sideview-looking ultrasound imager (paragraphs 0044 and 0104; a transducer that preforms a radial scan by radiating ultrasound in a circumferential direction  to the axis of the ultrasound probe 2 in a longitudinal direction.); the medical probe defining a central longitudinal axis (paragraphs 0043-0044)
However, Onishi fails to explicitly teach the sideview-looking ultrasound imager being centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis of the medical probe such that the side-view looking ultrasound imager is laterally offset from the central longitudinal axis of the medical probe.
Frankel, in the same field of endeavor, teaches the sideview-looking ultrasound imager being centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis of the medical probe such that the side-view looking ultrasound imager is laterally offset from the central longitudinal axis of the medical probe (figure 1, paragraph 0069; the ultrasound transducer 110 is directed in a perpendicular or substantially perpendicular orientation relative to the axis of the elongated probe 106, such that non-axial ultrasound imaging is facilitated. However, the disclosed device may alternatively be provided with an ultrasound transducer that is positioned so as to be axially or substantially axially oriented with respect to the axis defined by elongated probe 106.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Frankel to provide a sideview-looking imager being positioned on a lateral side of the medical probe and centered along an imager axis that is parallel to the central longitudinal axis and laterally offset from the central longitudinal axis. This modification will result in capturing non-axial ultrasound images as taught within Frankel in paragraph 0069. 


[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: arrow] 
    PNG
    media_image1.png
    672
    452
    media_image1.png
    Greyscale


Regarding claim 16, Onishi teaches the apparatus according to claim 1, the medical probe having a distal end in the form of a guidewire (figure 7, paragraph 0085; The broken line shows the ultrasound probe 2 which is inserted into the channel 19a of the endoscope 18 via a guide tube 43.).


Regarding claim 17, Onishi teaches the apparatus according to claim 1, the trocar defining a trocar longitudinal axis, the channel of the trocar being laterally offset from the trocar longitudinal axis of the trocar(figure 7, paragraphs 0043-0044, the endoscope with the channel corresponds to the trocar ).

Regarding claim 18, Onishi teaches the system according to claim 4, the processor being further configured to generate a combined image, the combined image including the ultrasound image in combination with the referenced medical image (paragraphs 0049-0050; the virtual image creation unit combines images from the endoscope with images from the CT scan); 

Regarding claim 20, Onishi teaches the method according to claim 8, further comprising generating one or more magnetic fields around the patient, the signals indicative of an estimated position of the magnetic position sensor in the anatomical structure being generated in response to the one or more magnetic fields (paragraph 0036; The position detection apparatus 8 can estimate the position of the position sensor 14 from the fluctuating magnetic field outputted from the antenna and the current value of the position sensor 14.).

Regarding claim 21, Onishi teaches the method according to claim 8, however fails to explicitly teach further comprising the medical probe being inserted in the brain of the patient via a nose of the patient.
Frankel, in the same field of endeavor, teaches the medical probe being inserted in the brain of the patient via a nose of the patient (paragraph 0017).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi to incorporate the teachings of Frankel to provide medical probe being inserted in the brain of the patient via a nose of the patient. This modification will help in exploring and visualizing sinus contents as well as taught within Frankel in paragraph 0017. 

Claims 6-7, 10-11, and 13-15are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub No. 2011/0237934) in the view of Frankel et al (US Pub No. 2015/0230690) as in the rejection of claim 1 as well as in those rejections that follow, and in further view of Zhao et al (US Pub No. 2014/0187949).

Regarding claim 6, Onishi in the view of Frankel teaches the system according to claim 4, however, fails to explicitly teach wherein the processor is further configured to correct the reference medical images based on the registered images.
Zhao, in the same field of endeavor, teaches the processor is further configured to correct the reference medical images based on the registered images (paragraph 0068, the images of the target are corrected based on the comparison of the location of the target in the image and the location of the target determined in the pre-operative or intra-operative images.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Frankel to incorporate the teachings of Zhao to provide an image correction. This modification will result in improving the identification process of the target as taught in Zhao in paragraph 0078.

Claim 7 is rejected on the same rational as claim 6, whereas this combination further teaches the processor is further configured to alert a user to a detected discrepancy between the ultrasound image and the reference image in Zhao (paragraph 0078).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Frankel to incorporate the teachings of Zhao to provide an alert. This modification will help the user to identify the difference as it will help locating the target as taught in Zhao in paragraph 0078.

Claim 10 is rejected on the same rational as claim 6, whereas this combination further teaches correcting the reference medical image based on the registered images in Zhao (paragraph 0068, the images of the target are corrected based on the comparison of the location of the target in the image and the location of the target determined in the pre-operative or intra-operative images.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Frankel to incorporate the teachings of Zhao to provide an image correction. This modification will result in improving the identification process of the target as taught in Zhao in paragraph 0078.

Claim 11 is rejected on the same rational as claim 6, whereas this combination further teaches alerting a user to a detected discrepancy between the ultrasound image and the reference image in Zhao (paragraph 0078).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Frankel to incorporate the teachings of Zhao to provide an alert for the user to a detected discrepancy between the ultrasound image and the reference image. This modification will result in improving the identification process of the target as taught in Zhao in paragraph 0078.

Claim 13 is rejected on the same rational as claim 6, whereas this combination further teaches the forward-looking camera being positioned to provide a line of sight along the central longitudinal axis in Zhao (paragraph 0046; the camera is positioned on the tip of the distal end of the endoscope), the sideview-looking -5-Serial No. 16/729,436 ultrasound imager is configured to provide ultrasonic imaging along a plane that is perpendicular to the line of sight of the forward-looking camera in Zhao (paragraphs 0046 and 0066, the camera is positioned on the tip of the distal end of the endoscope while the side imaging probe is on the side and transmit energy in a direction perpendicular to the axis of rotation).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Frankel to incorporate the teachings of Zhao to provide a sideview-looking imager and forward-looking camera. This modification will result in capturing images of tissues at a radial distance from the axis including tissues outside of the anatomic passageways.

Claim 14 is rejected on the same rational as claim 6, whereas this combination further teaches the forward-looking camera being positioned proximally in relation to the sideview-looking ultrasound imager in Zhao (paragraphs 0046 and 0066, the camera is positioned on the tip of the distal end of the endoscope while the side imaging probe is on the side and transmit energy in a direction perpendicular to the axis of rotation).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Frankel to incorporate the teachings of Zhao to provide forward-looking camera being positioned proximally in relation to the sideview-looking ultrasound imager. This modification will result in capturing images of tissues outside of the anatomic passageways.

Regarding claim 15, is rejected on the same rational as claim 6, whereas this combination further teaches the magnetic position sensor being positioned distally in relation to the sideview-looking ultrasound imager in Onishi (figure 2,  paragraph 0033, in figure 2 the element 14 (the position sensor) is distal to the sideview ultrasound imager (13).)
and proximally in relation to the forward-looking camera in Zhao (paragraph 0046, the monoscopic camera is positioned on the tip of the probe and the position sensor is positioned on the distal end of the probe, therefore the camera is proximal to the sensor).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Onishi in the view of Frankel to incorporate the teachings of Zhao to provide a position sensor that is positioned proximally in relation to the forward-looking camera. This modification will result in capturing images including video images as taught within Zhao in paragraph 0046.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                   
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793